Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	Applicant is requested to update status of related applications cited in page 1 of the specification, i.e., providing patent numbers where appropriate.


Non-Art Rejection
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,436,563.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.
Art Rejection
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Young, U.S. pat. Appl. Pub. No. 2021/0366045, in view of Prasad, U.S. pat. Appl. Pub. No. 2014/0067712.
	Per claim 1, Young discloses a life plan management (LPM) computing device comprising at least one processor in communication with at least one memory device, the LPM computing device in communication with a consumer computing device (user device 120) and a producer computing device, e.g., server 110  (see par 0012, 0018), the at least one processor programmed to:
a) receive, from the consumer computing device associated with a consumer, a request from the consumer for generating an interactive life plan including at least one goal (par 0021);
b) transmit, to the consumer computing device, executable instructions (par 0018), when executed to cause a plurality of goals to be displayed on the consumer computing device (par 0024);
c) receive user input from the consumer computing device, the user input including a first goal and a second goal selected by the consumer (par 0025);
d) determine a financial goal associated with the selected first goal (par 0027);
e) determine a non-financial goal associated with the selected second goal (par 0028);
f) determine a plurality of suggested actions that will positively impact the likelihood of the consumer fulfilling the financial goal and the non-financial goal (par 0029);
g) generate a first alert to include at least one suggested action of the plurality of suggested actions (par 0030); and
h) cause the first alert to be displayed on the consumer computing device (see par 0030).
	Young does not explicitly teach displaying goal icons. However, Prasad discloses a user interface displaying a plurality of selectable icons for enabling user to select one or more goals (see Prasad, par 0060). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Young with Prasad teaching because such use of goal icons would have provided more user-friendly interface to identify and select goals.
	Per claim 2, Young teaches receiving spending data from the user, analyzing the spending data to determine a planned future consumer action that will negatively impact a likelihood of the consumer fulfilling the financial goal, generating a second alert including the planed future consumer action, and causing the second alert to be displayed on the consumer device (see par 0029).
	Per claim 3, Young teaches generating interactive life plan for the consumer including financial goal, non-financial goal and one or more steps for the consumer to achieve the goals (see par 0001).
	Per claim 4, Young teaches receiving another input from the consumer including a user selection of third goal (par 0021), determining the selected goal by lookup in the memory using the third goal (par 0023), and adjusting the life plan based on the selected goal (see par 0024).
	Per claim 5, Young teaches determining a plurality of steps associated with each goal in the life plan, wherein the steps in the life plan are stored in the system (see par 0032-0033).
	Per claims 6-7, Young teaches receiving and monitoring current progress status for the consumer for completing each goal, determining that the consumer has completed a step/task based on the current status, and causing a notification to be displayed on the consumer device that the consumer has completed the step/task (see par 0025). 
	Per claim 8, Young teaches receiving the from the consumer device an input indicating a first priority of a first goal and a second priority of a second goal of the interactive life plan, and causing the consumer device to display steps of the first goal in relation to steps of the second goal (see par 0024).
	Per claims 9-10, Young teaches enabling the consumer to access a producer by causing a link associated with the producer to be displayed on the consumer device (par 0028), wherein the producer comprises a plurality of producers, e.g., a plurality of accounts and/or banks (see par 0033).
	Per claim 11, Young teaches receiving additional data about the consumer (e.g., progress from other users) and generating the life plan based on at least one goal and the additional data (see par 0027).
	Per claim 12, Young teaches causing the recommendation to be displayed on the consumer device to assist the consumer to achieve the goal of the life plan, wherein the recommendation includes a check list (see par 0026).
	Claims 13-20 are similar in scope as that of claims 1-12 and hence are rejected for the same rationale set forth for claims 1-12.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
9/12/22